                                           Case 3:19-cv-02258-SI Document 101 Filed 07/30/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WEISS LAW, P.C.,                                     Case No. 19-cv-02258-SI
                                   8                     Plaintiff,
                                                                                              ORDER RE PLAINTIFF'S MOTION
                                   9              v.                                          FOR AN ORDER TO SHOW CAUSE
                                  10     AWRISH BUILDERS, et al.,                             Re: Dkt. No. 90
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The parties in the instant action completed arbitration and plaintiff then sought an order from

                                  14   this Court affirming the arbitration award. Dkt. No. 85 (Motion to Confirm Arbitration Award). On

                                  15   May 25, 2021, the Court granted plaintiff’s motion and confirmed the award, stating:

                                  16          The Court hereby GRANTS plaintiff’s unopposed motion, confirming the Arbitrator
                                              awarded plaintiff “20% of the fund that the Army Corps of Engineers paid in October
                                  17          2019 to settle the appeal of Awrish Builders in ASBCA Case No. 60446.” Dkt. No.
                                              85-1 at 14 (emphasis in original).
                                  18
                                       Dkt. No. 87 (Order Affirming Arbitration Award).
                                  19
                                              On June 21, 2021, plaintiff filed a motion for an order to show cause why (1) Awrish
                                  20
                                       Builders, Abdul Moqeem Mohmand, Faisal Rahim (Collectively, the “Defendants”), (2) United
                                  21
                                       States Army Corps of Engineers (“USACE”), (3) Fox Rothschild, LLP, & Douglas P. Hibshman
                                  22
                                       (the escrow agency and agent, respectively) ((2) and (3) collectively, the “Non-Parties”) should not
                                  23
                                       be found in civil contempt of the Court’s order affirming the arbitration award and Final Judgment
                                  24
                                       in favor of plaintiff because plaintiff had yet to be paid.
                                  25
                                              Plaintiff’s motion for an order to show cause came before the Court for hearing on July 30,
                                  26
                                       2021. The Court ORDERS as follows:
                                  27
                                          (1) Defendants must approve release of 20% of the above referenced fund to plaintiff on or
                                  28
                                           Case 3:19-cv-02258-SI Document 101 Filed 07/30/21 Page 2 of 2




                                   1         before 15 days from the date of this order, by so signing escrow instructions.

                                   2      (2) If defendants fail to approve release of the funds within 15 days of the date of this order by

                                   3         signing escrow instructions, the Court ORDERS the requirement necessitating defendants’

                                   4         signature to release the escrow funds is waived. The non-parties – the escrow agency and

                                   5         the USACE – may release 20% of the above referenced fund with impunity.

                                   6      (3) Upon receipt of the funds, plaintiff shall issue a 1099 to the escrow agent.

                                   7      (4) Plaintiff’s request to hold the parties and non-parties in contempt is DENIED.

                                   8

                                   9         IT IS SO ORDERED.

                                  10   Dated: July 30, 2021

                                  11                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
